J-S75038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

CHRISTOPHER HART,

                        Appellant                  No. 1480 EDA 2014


                Appeal from the Order entered April 2, 2014,
              in the Court of Common Pleas of Lehigh County,
            Criminal Division at No(s): CP-39-CR-0004719-2009
                       and CP-39-CR-0000563-2010


BEFORE: ALLEN, LAZARUS, and MUNDY, JJ.

MEMORANDUM BY ALLEN, J.:                      FILED DECEMBER 01, 2014

     Christopher Hart, (“Appellant”), is presently incarcerated because on

August 13, 2010, he pled guilty to a multitude of counts of burglary and

conspiracy to commit burglary.      On October 11, 2010, Appellant was

sentenced to an aggregate term of not less than six (6) years nor more than

twenty (20) years in prison.

     Approximately three and a half years later, on March 17, 2014,

Appellant filed a pro se “motion for time credit and corrected commitment.”

On April 2, 2014, the trial court entered an order denying and dismissing

Appellant’s motion, noting that it lacked authority to act on it.   Appellant

filed a timely appeal on April 23, 2014. Appellant and the trial court have

complied with Pa.R.A.P. 1925(b).

     Appellant presents a single issue:
J-S75038-14


             Did the trial court err in denying [Appellant’s] Motion for
      Time Credit and Corrected Commitment where it concluded that
      it did not have jurisdiction to grant the motion?

Appellant’s Brief at 7.

      Appellant specifically asserts that “the lower court owed [Appellant]

credit for time spent in custody (from September 11, 2009 to October 16,

2009) pursuant to the initial burglary charge in this case.”   Id. at 9. Our

review of the certified record – particularly the thirty (30) Lehigh County

Sentencing Sheets completed and appended to the October 11, 2010

sentencing order – reflects that a box was checked on each sheet which

reads “and credit be given you, as required by law, for all time spent in

custody, as a result of these criminal charges for which sentence is being

imposed.”    Accordingly, we agree with the trial court that Appellant was

“awarded … credit time in these cases” and Appellant “is actually challenging

the computation of his sentences by the Department of Corrections (DOC)

…”   Trial Court Opinion, 5/21/14, at 2.    We further agree with the trial

court’s reasoning:

            When a trial court sentences a defendant to state
      incarceration, the computation of the defendant’s sentence,
      including allowable credit time, is left to the DOC. See Barndt
      v. Department of Corrections, 902 A.2d 589 (Pa. Cmwlth.
      2006); Bright v. Board of Probation and Parole, 831 A.2d
775 (Pa. Cmwlth. 2003); and 42 Pa.C.S. § 9762.

            If one assumes that [Appellant] was accurate in
      contending that the DOC incorrectly calculated his credit time,
      this court lacked jurisdiction to remedy any defect. As the
      Superior Court has noted:




                                    -2-
J-S75038-14


         If the alleged error is thought to be the result of an
         erroneous computation of sentence by the Bureau of
         Corrections (the precursor to the DOC), then the
         appropriate vehicle for redress would be an original action
         in the Commonwealth Court challenging the Bureau’s
         computation.

      Commonwealth v. Perry, 386 Pa.Super. 534, 537-38, 563
A.2d 511, 512-13 (1989) (internal citations omitted).     See
      Commonwealth v. Hollawell, 413 Pa.Super. 42, 604 A.2d 723
      (1992) (explaining the proper course of action for challenging
      the computation of a sentence by state authorities).

Trial Court Opinion, 5/21/14, at 2-3.

      Given the foregoing, we affirm the trial court order denying and

dismissing Appellant’s motion for time credit and corrected commitment.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2014




                                    -3-